DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending. Claims 1, 2, 6, 7, 9, 10, and 11 are amended.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim  1 recites “a longest dimension”, however, the written description lacks antecedent basis for such structure.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 4: “Adapter assembly” reads as “an assembly (generic placeholder) for adapting (function)…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The written description lacks antecedent basis for “longest dimension” as recited in claim 1. It is unclear from the original written description, what the applicant means by the amended claim 1 when describing how the first and second length is measured. All the dependent claims inherit the same issue.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is led to indefinite because of the reasons explained in 112(a) section. It is not clear as to how the first and second length is measured since the provided written description lacks antecedent basis for the claimed limitation. All the dependent claims inherit the same issue 
Claim 5 recites the limitation “at least some of the second set of drivable components include a quarter-inch hex shaft [...]”. However, Claim 5 depends on claim 1 that recites “a modified rail comprising a second plurality of receptacles configured to receive a second set of drivable components”. Claim 5 is led to be indefinite because it is not clear if the drivable component are positively recited structure or not. For the purpose of examination, based on claim 1, it will be assumed that the drivable components are intended use. However, further clarification and correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20210078159) in view of Chen (US 20050056559).

Additionally, Jiang discloses a rail (17) having a length (Fig.10) that is rotatable (Fig.  11, 30 is capable of being rotated in structure 35) an configured to receive drivable (Para 3) component 
However, Jiang does not explicitly discloses a first rail comprising a first plurality of receptacles configured to receive a first set of drivable components, the first rail having a first length; and a modified rail comprising a second plurality of receptacles configured to receive a second set of drivable components , wherein both the first rail and the modified rail are configured to be rotatable in the rail holding slots between a storage position in which the first rail or the modified rail is fixed in an orientation in which the first and second sets of drivable components extend substantially parallel to a base portion forming an outer wall of the case and an in-use position in which the first rail or the modified rail is rotated out of the storage position, and wherein, when in the storage position, the first rail is retained at a first bit storage layer within the case and the modified rail is retained at a second bit storage layer.
Chen is in the field of endeavor and discloses a first rail (See annotated fig. below)  comprising a first plurality of receptacles (51) configured to receive a first set of drivable components (59) , the first rail having a first length; and a modified rail (See annotated fig. below) comprising a second plurality of receptacles (51)  configured to receive a second set of drivable components (59) , wherein both the first rail (See annotated fig below)  and the modified rail (See annotated fig. below) are configured to be rotatable in the rail holding slots between a storage position (Fig.4)  in which the first rail or the modified rail is fixed in an orientation in which the first and second sets of drivable components extend 


    PNG
    media_image1.png
    490
    407
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang to incorporate a first rail comprising a first plurality of receptacles configured to receive a first set of drivable components, the first rail having a first length; and a modified rail comprising a second plurality of receptacles configured to receive a second set of drivable components, wherein both the first rail and the modified rail are configured to be rotatable in 
Jiang-Chen does not explicitly discloses the modified rail having a second length that is shorter than the first length,  the first length is measured at a longest dimension of the first rail and the second length is measured at a longest dimension of the modified rail.
It would have been obvious to have a modified rail having a second length that is shorter than the first length, the first length is measured at a longest dimension of the first rail and the second length is measured at a longest dimension of the modified rail for the purpose of making the tool holder lighter. Changing the size and shape of the rail is an obvious matter of design choice1 wherein the resultant structure will work equally well.
With regards to the limitation “both the first rail and the modified rail are configured to be removable from the rail holding slots” (Since rail 17 is configured to be removable, it is reasonably expected to have first and modified rail that are configured to be removable from the rail holding 15).

Regarding claim 2, Jiang-Chen discloses the hinge (3)  defines a hinge axis, wherein the first rail (As annotated for claim 1) rotates about a first rail axis (Chen,Fig.1-6), and the modified rail (As annotated for claim 1)  rotates about a modified rail axis that is substantially parallel to the first rail axis (Chen,Fig.1-6), and wherein the first and modified rail axes are substantially perpendicular to the hinge 

Regarding claim 3, Jiang-Chen discloses , the first bit storage layer lies in a first plane substantially parallel to the base portion (See annotated fig. below) , and wherein the second bit storage layer lies in a second plane substantially parallel to the base portion (See annotated fig. below) and spaced farther apart from the base portion than the first plane (See annotated fig. below).

    PNG
    media_image2.png
    345
    533
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 11-20 are allowed.
Response to Arguments
Applicant's arguments filed 11/12/2021 with regards to 35 USC §112 have been fully considered but they are not persuasive.
As mentioned in the previous office action, the drivable components are intended use as claimed according to claim 1. Therefore, claim 5 creates ambiguity since it is describing the shape of the intended use structure i.e. a quarter-inch hex. For that reason, the 112 rejection is sustained. 


With regards to arguments related to 112(f), claim 4 by itself does not provide sufficient details for the structure “adapter assembly”. The claim(s) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736                                                                                                                                                                                                        



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.04(IV)